Citation Nr: 1636341	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right shoulder bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his parents, and friends, C.R. and R.A.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 2008 to September 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran, his parents, and two friends provided testimony at a May 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In June 2015, the Board remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and to a higher initial disability rating for the right shoulder disability to allow the RO to review evidence received since the last Statement of the Case (SOC) was issued.  The RO reviewed the evidence and, in August 2015, granted service connection for PTSD and issued a Supplemental Statement of the Case (SSOC) addressing the right shoulder rating.  Thus, the case is now appropriate for appellate review.  


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's right shoulder disability has been manifested by arm motion limited to shoulder level and daily pain and stiffness.






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for right shoulder bursitis have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201-5019 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the right shoulder disability was granted in the March 2012 rating decision that is the subject of this appeal.  The Veteran is right-handed.  An initial 10 percent disability rating was assigned under DCs 5201-5019, found in the Schedule of Ratings for the Musculoskeletal System under 38 C.F.R. § 4.71a.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code may be read to indicate that bursitis (DC 5019) is the service-connected disability, and it is rated as if the residual condition is limitation of motion of the arm under 38 C.F.R. § 4.71a, DC 5201.

DC 5019 instructs that bursitis be rated on limitation of motion of affected parts, as degenerative arthritis, which is contemplated by DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5201, etc.). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Under DC 5201, a 20 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm at shoulder level or midway between the side and shoulder level, and a higher 30 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.   

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In this case, the Veteran contends he is entitled to a higher initial disability rating because he underwent a tenotomy in 2011 and is thus missing a tendon in his shoulder.  

Turning to the evidence most relevant to the initial rating period, in June 2010, several months prior to service separation, the Veteran reported right shoulder stiffness for two years.  He stated he had been to physical therapy but still had pain, rated at a level of 4 out of 10 in severity.  Sometimes, however, he said the pain reached a level of 8.  He also complained of a popping and grinding sensation in his shoulder.  

An MRI conducted in July 2010 revealed a SLAP tear extending laterally into the biceps tendon and posteriorly to approximately the 11 o'clock position without labral detachment.

Following service separation, in February 2011, the Veteran was afforded a VA examination.  He reported that he had not sought treatment for his shoulder since active service.  He reported right shoulder pain that was both dull and sharp at times, and stated that all motion seemed to bother him, but overhead movements bothered him the most.  There was mild tenderness to palpation to the anterior and posterior shoulder.  Flexion was to 150 degrees, abduction was to 140 degrees, internal rotation was to 70 degrees, and external rotation was to 85 degrees.  The VA examiner noted no DeLuca factors following repetition, but that there was pain on motion.  An X-ray study was normal.  The diagnosis was mild subacromial bursitis with decreased range of motion.  The examiner stated that the shoulder would have no effects on occupational tasks, but that it would have mild effects on exercise and moderate effects on sports.  

A February 2011 VA primary care provider note indicates the Veteran had full range of motion of the shoulder and essentially normal examination, but that he complained of pain.  He was referred to orthopedics.  

In April 2011, the Veteran saw an orthopedist and reported that pain medication did not alleviate his shoulder pain.  In addition, he had experienced only 20 minutes of relief from a steroid injection.  He stated he was unable to sleep on his right side due to his shoulder pain.  Flexion was to 160 degrees, abduction was greater than 90 degrees.  He had full passive range of motion, although he reported pain past 130 degrees.  With active range of motion there was some crepitus in the scapula and lateral shoulder.  He had an intact rotator cuff with 5/5 muscle strength.  With the arm abducted 90 degrees, he had 5/5 strength in the supraspinatus.  He was able to resist adduction of the shoulder.  The doctor ordered an MRI, but the working diagnosis was SLAP tear versus bursitis.  

At a May 2011 orthopedic follow-up examination, the Veteran was nontender to palpation throughout the shoulder.  He was able to forward flex to 160 degrees and adduct to 130 degrees, external rotation was to 80 degrees, and internal rotation was to L1.  He had 5/5 strength with testing of his rotator cuff and was nontender to palpation over the AC joint.  In addition, there was no pain with cross-body adduction.  He was neurovascularly intact distally.  The MRI of the right shoulder revealed a superior labrum anterior to posterior tear with contrast between the labrum and the glenoid itself.   The doctor recommended surgery.  

In July 2011, the Veteran reported difficulty using his shoulder in almost any overhead activity.  Flexion was to 160 degrees, abduction to 150 degrees, and external rotation to 80 degrees.  He had 5/5 strength and testing of the rotator cuff.  The plan was to proceed with surgery, to include arthroscopic repair of the labrum and possible biceps tenodesis.  

Later that month, the Veteran underwent a right shoulder arthroscopy with a long head of biceps tenotomy.  The post-operative diagnosis was right shoulder long head of biceps tendonitis and SLAP tear, and findings included a severely degenerative long head of the biceps tendon. 

At an orthopedic follow-up appointment in September 2011, the Veteran reported that he was happy overall with how his shoulder was doing.  He was off of his pain medication and out of his sling.  He said that his range of motion was "great."  He reported soreness from time to time.  On examination, he had full forward flexion and abduction.  He still had decreased external rotation and internal rotation when compared to the left side, and still had weakness with external rotation.  

In October 2011, the Veteran told his physical therapist that he was doing very well with his shoulder.  It was noted that he had multiple no shows to therapy.  Currently, he had full active right shoulder range of motion and strength was 5/5 or slightly less in external rotation.  He was instructed to continue with home exercises and discharged from physical therapy, as all of his goals had been met.  

At the May 2013 Board hearing, the Veteran testified that he was able to lift his arm half way, but that he had experienced more problems since his 2011 surgery.  He had not missed any days of work since his last VA examination in 2011, and had last seen his doctor one year prior.  However, he stated he believed his shoulder had worsened since then.  

He was afforded another VA examination in December 2014.  The diagnoses were bicipital tendonitis; labral tear, including SLAP (superior labral anterior-posterior lesion); and status post right shoulder tenotomy.  He reported no endurance and decreased range of motion.  He also stated that the shoulder gave out easily, and that he experienced muscle spasms.  He denied flare-ups.  Flexion was to 160 degrees, abduction to 140 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  The examiner noted that the abnormal range of motion did not contribute to functional loss.  Further, pain was noted on examination (during abduction and external rotation) but did not result in or cause functional loss.  Finally, there was no additional functional loss or loss of range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability.  Muscle strength was 5/5, and there was no ankylosis.  There was also no instability, dislocation, or labral pathology, and no AC joint or sternoclavicular conditions.  There was no impairment of the humerus, and the examiner noted no residuals of the July 2011 SLAP repair.  An X-ray revealed a stable right shoulder with no acute bony abnormality or significant degenerative change.  The examiner stated that the shoulder would not affect occupational tasks.

The Veteran was seen for orthopedic follow-up in June 2015.  It was noted that he had received a right shoulder injection in April.  He stated that the injection helped only for a few days.  He still complained of difficulty with range of motion, and stated that his shoulder did not feel like it had a very smooth movement.  In addition, lifting objects in front of him caused of a lot of anterior pain.  When he lifted 25 to 30 pounds, he stated he felt as though he had muscle stretching.  He stated he felt that the 2011 biceps tenotomy helped, but he was still having pain in other areas.  He was currently working.  On physical examination, his forward flexion actively was to 150 degrees and passively to 180 degrees but was very stiff.  He had internal rotation to T12 versus T9.  External rotation was to 35 degrees versus 50 degrees, and very stiff with passive range of motion.  The doctor stated he might have a mild component of adhesive capsulitis and instructed him in home exercises. 

Based on the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent disability rating is warranted for the right shoulder disability for the entire initial rating period on appeal.

To reiterate, the criteria for a 20 percent rating under DC 5201 is limitation of motion of the arm at shoulder level.  Although, in this case, the Veteran's flexion has been no worse than 150 degrees at any time during the rating period on appeal, in April 2011, it was noted that abduction was "greater than 90 degrees." However, 90 degrees is at shoulder level (See 38 C.F.R. § 4.71, Plate I), and it is not described how much greater than 90 degrees the motion is.  Moreover, as noted above, the Veteran testified that he could only lift his arm half way (presumably to shoulder level) at the Board hearing, and he has consistently reported daily pain.  Further, in June 2015, the orthopedist described stiffness of the shoulder.  Despite the evidence weighing against the claim - namely, the clinical range of motion measurements that do not meet the criteria for a higher 20 percent rating - the Board finds that, given the Veteran's pain, stiffness, and, at least on some occasions, arm motion limited to the shoulder level. See DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59.  Given this evidence in conjunction with the DeLuca factors, the evidence is at least in equipoise as to whether a higher 20 percent disability rating is warranted, and will resolve any doubt in the Veteran's favor.       

The Board has considered whether any other diagnostic codes would allow for an even higher disability rating, but finds none.  Specifically, there is no ankylosis of the scapulohumeral articulation, so DC 5200 does not apply.  There is no impairment of the humerus, so DC 5202 does not apply.  Finally, there is no impairment of the clavicle or scapula, so DC 5203 does not apply.  38 C.F.R. § 4.71a.  

In denying an even higher initial disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his shoulder disability is worse, as well as his report of limited motion and pain.  The Board reiterates that in assigning the 20 percent rating, it has already afforded the Veteran all reasonable doubt based on his testimony in conjunction with the medical evidence and upon application of the DeLuca factors.  This includes consideration of the Veteran's own subjective perception of his symptoms in contrast the objective observations made by medical professionals trained to evaluate the disability at issue.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (e.g. arm motion limited to midway between side and shoulder level) such as to enable a finding that the disability picture more nearly approximates an even higher, 30 percent, rating under the schedule for rating shoulder disabilities for any part of the initial rating period on appeal.  

Despite the Veteran's contention of a debilitating shoulder disability, the 20 percent disability rating for the shoulder disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his shoulder disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.  Indeed, as discussed above, there is significant evidence against the assignment of a 20 percent disability rating, but the Board has afforded reasonable doubt in favor of the Veteran.  

For these reasons, the Board finds that a 20 percent disability rating, but no higher, is warranted for the right shoulder disability for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right shoulder disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right shoulder disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying an even higher rating, the criteria for higher schedular ratings were considered, but a higher rating was found to be unwarranted because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service connected disability, he has not indicated he is unable to work or attend school due to his shoulder disability (nor does the evidence of record suggest this).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right shoulder disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements, including his testimony at the Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Moreover, the Veteran has been afforded an adequate examination on the issue of rating the shoulder disability.  VA provided the Veteran with examinations in February 2011 and December 2014.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






[CONTINUED ON NEXT PAGE]

ORDER

A 20 percent disability rating for the service-connected right shoulder bursitis, but no higher, is granted for the entire initial rating period on appeal.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


